UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
FRAZIER CAUDLE, et al.,        )
                               )
            Plaintiffs,        )
      v.                       )    Civil Action No. 08-00205 (HHK/AK)
                               )
THE DISTRICT OF COLUMBIA, )
                               )
            Defendant.         )
______________________________)

                                   MEMORANDUM ORDER

       Pending before this Court is the District of Columbia’s Motion to Stay Ruling on the

Sanctions and Cost Arguments Set Forth in Plaintiffs’ Renewed Motion to Enforce the Court’s

Order Requiring Production of Discovery Responsive to the Court’s Ruling on Plaintiffs’ Motion

to Compel and Motion for Sanctions (“Motion”) [172]; Plaintiffs’ opposition to the Motion

(“Opposition”) [174] and Defendant’s reply thereto (“Reply”)[186]. Defendant District of

Columbia (the “District”) requests that this Court stay its ruling on Plaintiffs’ motion to compel

and for sanctions [165], where Plaintiffs request for sanctions is based on Defendant’s dilatory

conduct throughout the course of discovery in this case.

       Defendant contends that this Court has the “inherent power to stay proceedings [with]in

[the] control of its docket.” (Motion at 4); see Landis v. North America Co., 299 U.S. 248, 254

(1936) (“[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants”); see also Dellinger v. Mitchell, 442 F.2d 782, 786 n.7 (D.C. Cir.

1971) (quoting Landis). In determining whether to grant a stay, a court must “balance the


                                                 -1-
competing interest of the parties.” Ellsberg v. Mitchell, 353 F. Supp. 515, 517 (D.D.C. 1973)

(citing Landis, 299 U.S. at 254-55; Dellinger, 442 F.2d at 786, 787). The initial burden rests

with the party applying for a stay to “demonstrate a need, however slight, which justifies a delay

in the proceedings.” Ellsberg, 353 F. Supp. at 517.

        The alleged “need” propounded by the District is the fact that it has been “duly

overburdened” in this litigation by “expend[ing] and overstretch[ing] its resources to comply

with [ ] discovery demands that have no bearing on this litigation.” (Motion at 5.)1 The District

further alleges that “fiscally,” it requires a delay in any ruling on sanctions and/or costs. (Id.)

Finally, the District argues that because dispositive motions are pending before the trial court,

this Court should defer its ruling on any motion for sanctions or costs until those motions are

resolved. Plaintiffs’ response to this argument is that the District “wrongly assumes that the

outcome of dispositive motions could somehow absolve Defendant of responsibility for its

violations of Court Orders. . . . ” (Opposition at 1. ) Plaintiffs argue that “[n]o summary judgment

decision would validate Defendant’s prior violations of this Court’s Orders or relieve Defendant

of its duty to comply with court orders and fulfill its obligations under the Federal Rules.”

(Opposition at 2.) See United States v. Philip Morris USA, Inc., 287 F.Supp.2d 5, 14 (D.D.C.

2003) (“If the rule of law is to be upheld, it is essential that the judiciary takes firm action to

vindicate its authority to compel compliance with lawfully issued directives, and to not reward

delay and disobedience. “)




        1
        The Court notes that during the course of discovery, the District failed to timely object to
some of the Plaintiffs’ discovery requests resulting in this Court finding a waiver of objections,
including relevance, and the District subsequently having to respond to discovery that might have
been objectionable.
                                                 -2-
       Defendant’s Reply to the Plaintiffs’ Opposition attempts to argue the merits of the motion

requesting sanctions and it is accordingly nonresponsive to the Plaintiffs’ assertion that the

outcome of the dispositive motion has no bearing on when and whether the District should be

sanctioned for discovery misconduct. Defendant District of Columbia fails to demonstrate any

valid reason for this Court to delay determination of Plaintiffs’ request for sanctions and

accordingly, it is this 30th day of April, 2010,

       ORDERED that the District of Columbia’s Motion to Stay Ruling on the Sanctions and

Cost Arguments Set Forth in Plaintiffs’ Renewed Motion to Enforce the Court’s Order [172] is

DENIED.



                                               ______________/s/___________________
                                               ALAN KAY
                                               UNITED STATES MAGISTRATE JUDGE




                                                   -3-